Citation Nr: 0605961	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for veteran's cause of 
death. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served with the Recognized Guerrilla Forces from 
August 1942 to December 1945 and the regular Philippine Army 
from December 1945 to March 1946.  He died in February 2003.  
The appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in August 2004.  

In February 2006, the Board granted the appellant's motion to 
advance her appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant is seeking survivor benefits for the veteran's 
cause of death pursuant to 38 C.F.R. § 3.312.  The veteran 
was service connected for a shell fragment wound to the left 
eye with residual of defective vision, rated as 20 percent 
disabling, and facial scars, rated as 10 percent disabling.  
The veteran was also service connected with a noncompensable 
rating for a left knee scar from a shell fragment wound.  The 
veteran died in February 2003.  The death certificate listed 
the immediate cause of death as pump failure secondary to 
cardiac arrythmia.  The antecedent cause of death was listed 
as metabolic encephalopathy secondary to hypoglycemia.  A 
fracture to the left intertrochanteric femur was listed as a 
significant condition contributing to the veteran's death.  
Another copy of the death certificate also listed shrapnel 
scars of the left eye as a significant condition contributing 
to death.  A February 2003 private hospital discharge summary 
indicated that the fracture to the left intertrochanteric 
femur was because of the veteran's defective vision of his 
left eye and injury to his left knee. 

The appellant also submitted two VA forms 21-4142 indicating 
that the veteran had been treated by Eduardo V. Ancheta, 
M.D., F.P.C.P.  The appellant also submitted two reports from 
Dr. Ancheta dated March 2003 and May 2003 indicating that the 
veteran had been under his care since 1993.  In the May 2003 
report, Dr. Ancheta opined that the veteran's defective 
vision could have been the cause of his fall that resulted in 
his fractured femur.  The record does not reflect any attempt 
by VA to obtain the veteran's medical records from Dr. 
Ancheta.  The Board finds that these records are necessary in 
order to render a decision and, thus, such records should be 
requested to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
from Dr. Ancheta from 1993 to the date of 
the veteran's death.  If these records 
are unavailable, it should be noted in 
the claims file. 

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for veteran's cause of death 
is warranted.  If the benefit sought on 
appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


